DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive.
Regarding claims 1 and 13, Applicant argues:
However, the present invention focuses on calculating a corresponding delay at each user device. Thus, the calculation of delay in the present invention is different from that of Newnam. Further, the manner in which the delay is calculated in the present invention is also significantly different from the manner in which delay is calculated in Lockton. The Applicant submits that Newnam nowhere teaches or suggests the feature of insertion of a program date time (PDT) extension in HLS (HTTP Live Streaming) manifest of the video stream for facilitating the synchronization of the live video stream with the online gaming environment. This insertion of program date time (PDT) extension in the HLS (HTTP Live Streaming) manifest of the stream, as claimed in the currently amended independent claims I and 13 has certain advantages. For example, the PDT is refreshed after every interval of a predefined time period (in seconds) so that any user who, using his/her user device, joins in between the ongoing match/game, can get the instantaneous information of the ongoing live event. This facilitates in synchronization of the video of live event with the gaming environment. Further, this also facilitates the user to login and thereafter play the game and participate in the interactions any time while the game is on. The users therefore do not need to always login at the start of the online game and can join at any instance before the game ends. Also, this accounts to accuracy in determining the local time of the device at every action point, for example, at every moment when a data is exchanged between the server and the user device thus resulting in accuracy in synchronization of the device with the server. In effect in the real world, this enhanced accuracy synchronization of the device with the server results in avoiding undue advantage to certain set of users who may get more time to select their option (such as, in the game of quiz) than other who are playing fairly.
Firstly, the present invention does not encompass generation of cohorts and consequently does not determine delay at a cohort level. Instead, the present invention focuses on calculating a corresponding delay at each user device. Thus, the calculation of delay in the present invention is different from that of Lockton.
Further, the manner in which the delay is calculated in the present invention is also significantly different from the manner in which delay is calculated in Lockton. The Applicant submits that Lockton nowhere teaches or suggests the feature of insertion of a program date time (PDT) extension in HLS (HTTP Live Streaming) manifest of the video stream for facilitating the synchronization of the live video stream with the online gaming environment. This insertion of program date time (PDT) extension in the HLS (HTTP Live Streaming) manifest of the stream, as claimed in the currently amended independent claims I and 13 has certain advantages. For example, the PDT is refreshed after every interval of a predefined time period (in seconds) so that any user who, using his/her user device, joins in between the ongoing match/game, can get the instantaneous information of the ongoing live event. This facilitates in synchronization of the video of live event with the gaming environment. Further, this also facilitates the user to login and thereafter play the game and participate in the interactions any time while the game is on. The users therefore do not need to always login at the start of the online game and can join at any instance before the game ends. Also, this accounts to accuracy in determining the local time of the device at every action point, for example, at every moment when a data is exchanged between the server and the user device thus resulting in accuracy in synchronization of the device with the server. In effect in the real world, this enhanced accuracy synchronization of the device with the server results in avoiding undue advantage to certain set of users who may get more time to select their option (such as, in the game of quiz) than other who are playing fairly.

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  The feature of canceled claim 3 is the currently amended feature of claim 1.  
The feature cites, “wherein a program date time (PDT) extension is inserted in HLS (HTTP Live Streaming) manifest of the video stream for facilitating the synchronization of the live video stream with the online gaming environment.”  As applicant has pointed out, Newnam and Lockton are relied upon for teaching different kinds of synchronization techniques such as determining an amount of delay to introduce into the content so that presentation of a television/commercial and/or game of skill or chance is substantially equalized in presentation.  
Prior art Newnam et al. and Lockton were not previously relied upon to teach the a program date time (PDT) extension in the manifest to facilitate synchronization.  Examiner brought in prior art Pantos to teach this amendment, wherein Para 0024 teaches an encoding time stamp (ETS) encoded in an HLS entry for a segment as a Program-Date-Time tag indicating a sample of an encoding clock that corresponds to the presentation time stamp (PTS) encoded in the media data.  This is interpreted to help facilitate synchronization of playback of multiple media streams.  
Examiner believes the combination teachings of Newnam and Lockton’s feature of synchronization of the presentation of television content/commercials with gaming/trivia by introducing delay, and Pantos’ feature of an encoding time stamp in an HLS entry as a PDT (program-date-time) tag to synchronize presentation of playback of multiple streams teaches applicant’s feature of inserting a PDT extension in HLS manifest of the video stream for facilitating synchronization of live video stream with the online gaming environment. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “calculation of delay, wherein the user device calculates the difference between stream time (noted by PDT) and the local time of the device to be utilized for calibration of all actions of the live event”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 12, 13, 16, 17, 19, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam et al. (“Newnam” US 20020133562), and further in view of Lockton (“Lockton” US 20140155134).

Regarding claim 1, Newnam teaches A method for providing synchronization in an online gaming environment with video streaming of at least one live event, the method comprising the steps of: 
configuring a gaming application [i.e. interactive on-line programming system] based on the at least one live event [i.e. broadcasted television programming], the gaming application being executed on a plurality of user devices located at a plurality of geographical locations; [Newnam – Para 0026, 0027: teaches a system for true interactive on-line programming. The content/programming can be synchronized with broadcasted television programs, wherein the content includes trivia questions about actors in a movie that appears at the same time.  Para 0011, 0053, 0029: teaches the system enables large television-sized audiences, i.e., thousands or more remote people, via Internet infrastructure and not on local networks to interact with each other] 
configuring the gaming application on the plurality of user devices to receive a video stream of the at least one live event, via a server [i.e. server system], wherein the video stream is received on the plurality of user devices; [Newnam – Fig. 2, Para 0034, 0029: suggests the system comprises communication of multimedia from the server system 200 to the client 100, wherein the system allows multiple clients 100 to simultaneously interact with server system 200]
generating at least one instantaneous question [i.e. trivia question] based on at least one action [i.e. actors appearing on screen] occurring in the video stream of the at least one live event; [Newnam – Para 0044: teaches the technical director 500 can initiate the sending and the display of this trivia question 400 in real-time. Para 0026: teaches to provide content that is related to the television program being broadcast, such as trivia questions about actors in a movie that appears at the same time.]
synchronizing, the at least one instantaneous question with the video stream on the plurality of user devices, such that both the video and the at least one instantaneous question are displayed in-sync.  [Newnam – Para 0044: teaches synchronize the display of the question with live multi-media content (e.g. an audio stream of the host reading the question or a video clip related to the question), and to synchronize with the program]
Newnam teaches receiving video stream on a plurality of user devices, but does not explicitly teach video is received by a corresponding time delay;
Further, Newnam teaches synchronizing, but does not explicitly teach synchronizing based on a corresponding time delay,
wherein a program date time (PDT) extension is inserted in HLS (HTTP Live Streaming) manifest of the video stream for facilitating the synchronization of the video stream with the online gaming environment.

Lockton teaches video is received by a corresponding time delay [Lockton – Para 0073, 0077: teaches synchronizing includes determining an amount of delay to precisely synchronize between the game stored on a mobile device and the receipt of the program presented on a television and substantially equalizing presentation of the game of skill or chance with programming or a commercial contained in a telecast through adjustment for the amount of delay of the telecast]
synchronizing, based on the corresponding time delay, [Lockton – Para 0073, 0077: teaches synchronizing includes determining an amount of delay to precisely synchronize between the game stored on a mobile device and the receipt of the program presented on a television and substantially equalizing presentation of the game of skill or chance with programming or a commercial contained in a telecast through adjustment for the amount of delay of the telecast]
Newnam and Lockton are analogous in the art because they are from the same field of game and social interactions [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s synchronization in view of Lockton to time delays for the reasons of improving synchronization by factoring delays to equalize the time each user receives to interact/react to the game.
Newnam and Lockton do not explicitly teach wherein a program date time (PDT) extension is inserted in HLS (HTTP Live Streaming) manifest of the video stream for facilitating the synchronization of the video stream with the online gaming environment.

However, Pantos teaches wherein a program date time (PDT) extension is inserted in HLS (HTTP Live Streaming) manifest of the video stream for facilitating the synchronization of the video stream with the online gaming environment. [Pantos – Para 0024, Fig. 4: teaches an ETS (encoding timestamp), for example, may be encoded in an HLS manifest entry for a media segment as a PROGRAM-DATE-TIME tag indicating a sample of an encoding wall clock that corresponds to the first PTS (presentation time stamp) encoded in the media data of the corresponding media segment]
Newnam, Lockton, and Pantos are analogous in the art because they are from the same field of synchronizing playback [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam and Lockton’s video stream synchronization in view of Pantos to program date time (PDT) for the reasons of improving sync accuracy by correlating timestamps for each media segment.

Regarding claim 4, Newnam, Lockton, and Pantos teaches the method as claimed in claim 1, wherein the gaming application is executed simultaneously with the video stream of the live event.  [Newnam – Para 0044: teaches the technical director 500 can initiate the sending and the display of this trivia question 400 in real-time. Para 0026: teaches to provide content that is related to the television program being broadcast, such as trivia questions about actors in a movie that appears at the same time.]

Regarding claim 5, Newnam, Lockton, and Pantos teaches the method as claimed in claim 1, wherein the at least one instantaneous question is an interactive multiple-choice question for which any choice is selected and submitted to the server correspondingly by the plurality of user devices.  [Lockton – Para 0049, 0056, 0061, 0066: teaches a system for a game application, wherein the device 408 receives game data which is used to play the games. An example of game data includes Jeopardy.TM. multiple choice answers]

Regarding claim 7, Newnam, Lockton, and Pantos teaches the method as claimed in claim 5, wherein the submitted choice is compared with the answer of the at least one instantaneous question for determining correctness of the submitted choice.  [Newnam – Para 0045: teaches the server system 200 processes the trivia responses 410 and determines if each response is correct or incorrect]

Regarding claim 12, Newnam, Lockton, and Pantos teaches the method as claimed in claim 1, wherein the time delay is dependent upon at least one of the multiple factors including: 
geographical location of the plurality of user devices, and [Lockton – Para 0057: teaches the delays could also be related to other aspects of the signal reception path such as the location of the receiving television or the type of equipment that one television company uses versus another.]
bandwidth allocated to a corresponding service provider to which any of the plurality of user devices is subscribed for receiving the video streaming of at least one live event.

Regarding System claims 13, 16, 17, 19, and 24, claim(s) 13, 16, 17, 19, and 24 recite(s) limitations that is/are similar in scope to the limitations recited in Method claims 1, 4, 5, 7, and 12. 
Therefore, claim(s) 13, 16, 17, 19, and 24 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 4, 5, 7, and 12.

Regarding claim 25, Newnam, Lockton, and Pantos teaches the system as claimed in claim 13, further comprising a database configured in communication with the server for storing the data pertaining to the gaming application, and at least one action occurring in the at least one live event. [Newnam – Para 0032: teaches an event component responsible for interactive processing for activities such as games, polls, fun facts.  Para 0010: teaches data specific to an event available at a specific time on a specific date (e.g., an episode of a program). ]

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam, Lockton, and Pantos as applied to claim 1 above, and further in view of Norkaitis (“Norkaitis” US 10971026).

Regarding claim 2, Newnam, Lockton, and Pantos do not explicitly teach claim 2.  However, Norkaitis teaches the method as claimed in claim 1, further comprising: 
synchronizing, based on the corresponding time delay, an answer of the at least one instantaneous question with a next instantaneous question and with the video being streamed on the plurality of user devices, such that the answer, the video, and the next instantaneous question are displayed in-sync on at least one of the plurality of user devices.  [Norkaitis – (C10, L28-43): teaches displaying the educational questions in an unimportant area of the ongoing entertainment media and, if time runs out, displaying the educational question, correct answer, and subsequent question(s) in an important area of the ongoing entertainment media until the user correctly answers an educational question.  Examiner notes: Newnam and Lockton may still be relied upon to teach synchronizing, based on a corresponding time delay, questions and content on a plurality of user devices]
Newnam, Lockton, Pantos, and Norkaitis are analogous in the art because they are from the same field of entertainment media [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam, Lockton, and Pantos’s synchronization in view of Norkaitis to question and answer display for the reasons of improving user experience by allowing the user more time to view the answer while presenting the next question.

Regarding System claims 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 2. 
Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 2.

Claims 6, 8, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam, Lockton, and Pantos as applied to claim 5 above, and further in view of Leitersdorf et al. (“Leitersdorf” US 20060068818).

Regarding claim 6, Newnam, Lockton, and Pantos does not explicitly teach the method as claimed in claim 5, wherein the submitted choice is rejected by the server if it is received beyond a predefined time window.  [Leitersdorf – Para 0372: teaches When the appropriate time interval for answering the last question has expired, the client 18 ceases to accept any further responses from the respondent 15.]
Newnam, Lockton, Pantos, and Leitersdorf are analogous in the art because they are from the same field of interactive content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam, Lockton, and Pantos’s questions/trivia in view of Leitersdorf to time interval expiration for the reasons of improving synchronization by limiting the amount of time each user has to answer questions.

Regarding claim 8, Newnam, Lockton, and Pantos does not explicitly teach the method as claimed in claim 5, further generating a leader board by computing ranks of respective users of the plurality of user devices, the ranks being computed based on total number of correct choices submitted by the corresponding user device.  [Leitersdorf – Para 0172: teaches as the broadcast of a multi-question quiz progresses, individual respondents 15 may be sent continuous and detailed analyses of their own performance--such as running totals, average response times, and graphical representations of overall ranking & ranking trends.  Examiner notes: Claim 11, 23, and 40 of Newnam may be relied upon for teaching a point total for each of the multiple users]
Newnam, Lockton, Pantos, and Leitersdorf are analogous in the art because they are from the same field of interactive content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam, Lockton, and Pantos’s questions/trivia in view of Leitersdorf to leaderboards for the reasons of improving user experience in competition by displaying rankings of participating users.

Regarding System claims 18 and 20, claim(s) 18 and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 6 and 8. 
Therefore, claim(s) 18 and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 6 and 8.

Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam, Lockton, Pantos, and Leitersdorf as applied to claim 8 above, and further in view of Jain et al. (“Jain” US 20080313027).

Regarding claim 9, Newnam, Lockton, Pantos, and Leitersdorf do not explicitly teach claim 9.  However, Jain teaches the method as claimed in claim 8, further comprising selecting at least one winner from the leader board by using a randomization technique.  [Jain – Para 0029: teaches the auction winner is identified by having the highest bid but must also be from one the selected collection/group based on the randomization technique]
Newnam, Lockton, Pantos, Leitersdorf, and Jain are analogous in the art because they are from the same field of online interaction environments [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam, Lockton, Pantos, and Leitersdorf’s leaderboards in view of Jain to randomization technique for the reasons of improving fairness by selecting a winner by way of randomization when all users are ranked similarly.

Regarding System claims 21, claim(s) 21 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 9. 
Therefore, claim(s) 21 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam, Lockton, and Pantos as applied to claim 1 above, and further in view of Kedenburg et al. (“Kedenburg” US 9998796).

Regarding claim 10, Newnam, Lockton, and Pantos do not explicitly teach claim 10.  However, Kedenburg teaches the method as claimed in claim 1, further configuring a game log module for providing log of real-time interactions of the plurality of user devices for the at least one event.  [Kedenburg – (C31, L54 – C32, L5): teaches an action-logging manager may be used to receive communications from a web server about a user's actions on or off the social networking system 1002. In conjunction with the action log, a third-party content object log may be maintained of user exposures to third-party content objects]
Newnam, Lockton, Pantos, and Kedenburg are analogous in the art because they are from the same field of live video streams [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam, Lockton, and Pantos’s interactions in view of Kedenburg to action logging for the reasons of improving user history by logging interactions between the users and the interactive content.

Regarding System claims 22, claim(s) 22 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 10. 
Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

Claims 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam, Lockton, and Pantos as applied to claim 1 above, and further in view of Hoory et al. (“Hoory” US 20160346695).

Regarding claim 11, Newnam, Lockton, and Pantos do not explicitly teach claim 11.  However, Hoory the method as claimed in claim 1, wherein the submitted choice is evaluated for its correctness by using a third-party web server.  [Hoory – Para 0024: teaches the driver's responses may be analyzed locally or on a remote platform, in order to determine whether the answer is right or wrong, and the driver's score may also be calculated or stored locally or on a remote platform.]
Newnam, Lockton, Pantos, and Hoory are analogous in the art because they are from the same field of entertainment system [Para 0001].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam, Lockton, and Pantos answer evaluation in view of Hoory to remote analyzation for the reasons of reducing the amount of sources used by the system by allowing answers to be analyzed remotely.

Regarding System claims 23, claim(s) 23 recite(s) limitations that is/are similar in scope to the limitations recited in Method claim 11. 
Therefore, claim(s) 23 is/are subject to rejections under the same rationale as applied hereinabove for claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426